
	
		II
		112th CONGRESS
		1st Session
		S. 299
		IN THE SENATE OF THE UNITED STATES
		
			February 7, 2011
			Mr. Paul (for himself,
			 Mr. DeMint, Mr.
			 Ensign, Mr. Grassley,
			 Mr. Coburn, Mr.
			 Blunt, Mr. Thune,
			 Mr. Enzi, Mr.
			 Cornyn, Mr. Hatch,
			 Mr. Chambliss, Mr. Johnson of Wisconsin, Mr. Isakson, Mr.
			 Barrasso, Mr. Wicker,
			 Ms. Ayotte, Mr.
			 Sessions, Mr. Portman,
			 Mr. Johanns, Mr. Boozman, Mr.
			 Vitter, Mr. Lee,
			 Mr. Inhofe, Mrs. Hutchison, and Mr.
			 Rubio) introduced the following bill; which was read twice and
			 referred to the Committee on Homeland
			 Security and Governmental Affairs
		
		A BILL
		To amend chapter 8 of title 5, United States Code, to
		  provide that major rules of the executive branch shall have no force or effect
		  unless a joint resolution of approval is enacted into law.
	
	
		1.Short titleThis Act may be cited as the
			 Regulations From the Executive in Need
			 of Scrutiny Act of 2011 or the REINS Act.
		2.Findings and
			 purpose
			(a)FindingsCongress finds the following:
				(1)Section 1 of
			 article I of the United States Constitution grants all legislative powers to
			 Congress.
				(2)Over time,
			 Congress has excessively delegated its constitutional charge while failing to
			 conduct appropriate oversight and retain accountability for the content of the
			 laws it passes.
				(3)By requiring a
			 vote in Congress, this Act will result in more carefully drafted and detailed
			 legislation, an improved regulatory process, and a legislative branch that is
			 truly accountable to the people of the United States for the laws imposed upon
			 them.
				(b)PurposeThe purpose of this Act is to increase
			 accountability for and transparency in the Federal regulatory process.
			3.Congressional
			 review of agency rulemakingChapter 8 of title 5, United States Code, is
			 amended to read as follows:
			
				8Congressional Review of Agency
				Rulemaking
					
						Sec.
						801. Congressional review.
						802. Congressional approval procedure for major
				  rules.
						803. Congressional disapproval procedure for nonmajor
				  rules.
						804. Definitions.
						805. Judicial review.
						806. Exemption for monetary policy.
						807. Effective date of certain rules.
					
					801.Congressional review
						(a)(1)(A)Before a rule may take effect, the Federal
				agency promulgating such rule shall submit to each House of the Congress and to
				the Comptroller General a report containing—
									(i)a copy of the rule;
									(ii)a
				concise general statement relating to the rule;
									(iii)a classification of the rule as a major or
				nonmajor rule, including an explanation of the classification specifically
				addressing each criteria for a major rule contained within sections 804(2)(A),
				804(2)(B), and 804(2)(C);
									(iv)a list of any other related
				regulatory actions intended to implement the same statutory provision or
				regulatory objective as well as the individual and aggregate economic effects
				of those actions; and
									(v)the proposed effective date of the
				rule.
									(B)On the date of the submission of the report
				under subparagraph (A), the Federal agency promulgating the rule shall submit
				to the Comptroller General and make available to each House of Congress—
									(i)a complete copy of the cost-benefit
				analysis of the rule, if any;
									(ii)the agency’s actions pursuant to title 5 of
				the United States Code, sections 603, 604, 605, 607, and 609;
									(iii)the agency’s actions pursuant to title 2 of
				the United States Code, sections 1532, 1533, 1534, and 1535; and
									(iv)any other relevant information or
				requirements under any other Act and any relevant Executive orders.
									(C)Upon receipt of a report submitted under
				subparagraph (A), each House shall provide copies of the report to the chairman
				and ranking member of each standing committee with jurisdiction under the rules
				of the House of Representatives or the Senate to report a bill to amend the
				provision of law under which the rule is issued.
								(2)(A)The Comptroller General shall provide a
				report on each major rule to the committees of jurisdiction by the end of 15
				calendar days after the submission or publication date as provided in section
				802(b)(2). The report of the Comptroller General shall include an assessment of
				the agency’s compliance with procedural steps required by paragraph
				(1)(B).
								(B)Federal agencies shall cooperate with the
				Comptroller General by providing information relevant to the Comptroller
				General’s report under subparagraph (A).
								(3)A
				major rule relating to a report submitted under paragraph (1) shall take effect
				upon enactment of a joint resolution of approval described in section 802 or as
				provided for in the rule following enactment of a joint resolution of approval
				described in section 802, whichever is later.
							(4)A
				nonmajor rule shall take effect as provided by section 803 after submission to
				Congress under paragraph (1).
							(5)If a joint resolution of approval relating
				to a major rule is not enacted within the period provided in subsection (b)(2),
				then a joint resolution of approval relating to the same rule may not be
				considered under this chapter in the same Congress by either the House of
				Representatives or the Senate.
							(b)(1)A major rule shall not take effect unless
				the Congress enacts a joint resolution of approval described under section
				802.
							(2)If a joint resolution described in
				subsection (a) is not enacted into law by the end of 70 session days or
				legislative days, as applicable, beginning on the date on which the report
				referred to in section 801(a)(1)(A) is received by Congress (excluding days
				either House of Congress is adjourned for more than 3 days during a session of
				Congress), then the rule described in that resolution shall be deemed not to be
				approved and such rule shall not take effect.
							(c)(1)Notwithstanding any other provision of this
				section (except subject to paragraph (3)), a major rule may take effect for one
				90-calendar-day period if the President makes a determination under paragraph
				(2) and submits written notice of such determination to the Congress.
							(2)Paragraph (1) applies to a determination
				made by the President by Executive order that the major rule should take effect
				because such rule is—
								(A)necessary because of an imminent threat to
				health or safety or other emergency;
								(B)necessary for the enforcement of criminal
				laws;
								(C)necessary for national security; or
								(D)issued pursuant to any statute implementing
				an international trade agreement.
								(3)An exercise by the President of the
				authority under this subsection shall have no effect on the procedures under
				section 802.
							(d)(1)In addition to the opportunity for review
				otherwise provided under this chapter, in the case of any rule for which a
				report was submitted in accordance with subsection (a)(1)(A) during the period
				beginning on the date occurring—
								(A)in the case of the Senate, 60 session days,
				or
								(B)in the case of the House of
				Representatives, 60 legislative days,
								before the date the Congress is
				scheduled to adjourn a session of Congress through the date on which the same
				or succeeding Congress first convenes its next session, sections 802 and 803
				shall apply to such rule in the succeeding session of Congress.(2)(A)In applying sections 802 and 803 for
				purposes of such additional review, a rule described under paragraph (1) shall
				be treated as though—
									(i)such rule were published in the Federal
				Register on—
										(I)in the case of the Senate, the 15th session
				day, or
										(II)in the case of the House of
				Representatives, the 15th legislative day,
										after the succeeding session of Congress
				first convenes; and(ii)a
				report on such rule were submitted to Congress under subsection (a)(1) on such
				date.
									(B)Nothing in this paragraph shall be
				construed to affect the requirement under subsection (a)(1) that a report shall
				be submitted to Congress before a rule can take effect.
								(3)A
				rule described under paragraph (1) shall take effect as otherwise provided by
				law (including other subsections of this section).
							802.Congressional approval procedure for major
				rules
						(a)For purposes of this section, the term
				joint resolution means only a joint resolution introduced on or
				after the date on which the report referred to in section 801(a)(1)(A) is
				received by Congress (excluding days either House of Congress is adjourned for
				more than 3 days during a session of Congress), the matter after the resolving
				clause of which is as follows: That Congress approves the rule submitted
				by the _ _ relating to _ _. (The blank spaces being appropriately
				filled in).
							(1)In the House, the majority leader of the
				House of Representatives (or his designee) and the minority leader of the House
				of Representatives (or his designee) shall introduce such joint resolution
				described in subsection (a) (by request), within 3 legislative days after
				Congress receives the report referred to in section 801(a)(1)(A).
							(2)In the Senate, the
				majority leader of the Senate (or his designee) and the minority leader of the
				Senate (or his designee) shall introduce such joint resolution described in
				subsection (a) (by request), within 3 session days after Congress receives the
				report referred to in section 801(a)(1)(A).
							(b)(1)A joint resolution described in subsection
				(a) shall be referred to the committees in each House of Congress with
				jurisdiction under the rules of the House of Representatives or the Senate to
				report a bill to amend the provision of law under which the rule is
				issued.
							(2)For purposes of this section, the term
				submission date means the date on which the Congress receives the
				report submitted under section 801(a)(1).
							(c)In the Senate, if the committee or
				committees to which a joint resolution described in subsection (a) has been
				referred have not reported it at the end of 15 session days after its
				introduction, such committee or committees shall be automatically discharged
				from further consideration of the resolution and it shall be placed on the
				calendar. A vote on final passage of the resolution shall be taken on or before
				the close of the 15th session day after the resolution is reported by the
				committee or committees to which it was referred, or after such committee or
				committees have been discharged from further consideration of the
				resolution.
						(d)(1)In the Senate, when the committee or
				committees to which a joint resolution is referred have reported, or when a
				committee or committees are discharged (under subsection (c)) from further
				consideration of a joint resolution described in subsection (a), it is at any
				time thereafter in order (even though a previous motion to the same effect has
				been disagreed to) for a motion to proceed to the consideration of the joint
				resolution, and all points of order against the joint resolution (and against
				consideration of the joint resolution) are waived. The motion is not subject to
				amendment, or to a motion to postpone, or to a motion to proceed to the
				consideration of other business. A motion to reconsider the vote by which the
				motion is agreed to or disagreed to shall not be in order. If a motion to
				proceed to the consideration of the joint resolution is agreed to, the joint
				resolution shall remain the unfinished business of the Senate until disposed
				of.
							(2)In the Senate, debate on the joint
				resolution, and on all debatable motions and appeals in connection therewith,
				shall be limited to not more than 2 hours, which shall be divided equally
				between those favoring and those opposing the joint resolution. A motion to
				further limit debate is in order and not debatable. An amendment to, or a
				motion to postpone, or a motion to proceed to the consideration of other
				business, or a motion to recommit the joint resolution is not in order.
							(3)In the Senate, immediately following the
				conclusion of the debate on a joint resolution described in subsection (a), and
				a single quorum call at the conclusion of the debate if requested in accordance
				with the rules of the Senate, the vote on final passage of the joint resolution
				shall occur.
							(4)Appeals from the decisions of the Chair
				relating to the application of the rules of the Senate to the procedure
				relating to a joint resolution described in subsection (a) shall be decided
				without debate.
							(e)(1)In the House of Representatives, if the
				committee or committees to which a joint resolution described in subsection (a)
				has been referred have not reported it at the end of 15 legislative days after
				its introduction, such committee or committees shall be automatically
				discharged from further consideration of the resolution and it shall be placed
				on the appropriate calendar. A vote on final passage of the resolution shall be
				taken on or before the close of the 15th legislative day after the resolution
				is reported by the committee or committees to which it was referred, or after
				such committee or committees have been discharged from further consideration of
				the resolution.
							(2)(A)A motion in the House of Representatives to
				proceed to the consideration of a resolution shall be privileged and not
				debatable. An amendment to the motion shall not be in order, nor shall it be in
				order to move to reconsider the vote by which the motion is agreed to or
				disagreed to.
								(B)Debate in the House of Representatives on a
				resolution shall be limited to not more than two hours, which shall be divided
				equally between those favoring and those opposing the resolution. A motion to
				further limit debate shall not be debatable. No amendment to, or motion to
				recommit, the resolution shall be in order. It shall not be in order to
				reconsider the vote by which a resolution is agreed to or disagreed to.
								(C)Motions to postpone, made in the House of
				Representatives with respect to the consideration of a resolution, and motions
				to proceed to the consideration of other business, shall be decided without
				debate.
								(D)All appeals from the decisions of the Chair
				relating to the application of the Rules of the House of Representatives to the
				procedure relating to a resolution shall be decided without debate.
								(f)If, before the passage by one House of a
				joint resolution of that House described in subsection (a), that House receives
				from the other House a joint resolution described in subsection (a), then the
				following procedures shall apply with respect to a joint resolution described
				in subsection (a) of the House receiving the joint resolution—
							(1)the procedure in that House shall be the
				same as if no joint resolution had been received from the other House;
				but
							(2)the vote on final
				passage shall be on the joint resolution of the other House.
							(g)The enactment of a resolution of approval
				does not serve as a grant or modification of statutory authority by Congress
				for the promulgation of a rule, does not extinguish or affect any claim,
				whether substantive or procedural, against any alleged defect in a rule, and
				shall not form part of the record before the court in any judicial proceeding
				concerning a rule.
						(h)This section and section 803 are enacted by
				Congress—
							(1)as an exercise of the rulemaking power of
				the Senate and House of Representatives, respectively, and as such it is deemed
				a part of the rules of each House, respectively, but applicable only with
				respect to the procedure to be followed in that House in the case of a joint
				resolution described in subsection (a), and it supersedes other rules only to
				the extent that it is inconsistent with such rules; and
							(2)with full recognition of the constitutional
				right of either House to change the rules (so far as relating to the procedure
				of that House) at any time, in the same manner, and to the same extent as in
				the case of any other rule of that House.
							803.Congressional disapproval procedure for
				nonmajor rules
						(a)For purposes of this section, the term
				joint resolution means only a joint resolution introduced in the
				period beginning on the date on which the report referred to in section
				801(a)(1)(A) is received by Congress and ending 60 days thereafter (excluding
				days either House of Congress is adjourned for more than 3 days during a
				session of Congress), the matter after the resolving clause of which is as
				follows: That Congress disapproves the nonmajor rule submitted by the _
				_ relating to _ _, and such rule shall have no force or effect. (The
				blank spaces being appropriately filled in).
						(b)(1)A joint resolution described in subsection
				(a) shall be referred to the committees in each House of Congress with
				jurisdiction.
							(2)For purposes of this section, the term
				submission or publication date means the later of the date on
				which—
								(A)the Congress receives the report submitted
				under section 801(a)(1); or
								(B)the nonmajor rule is published in the
				Federal Register, if so published.
								(c)In the Senate, if the committee to which is
				referred a joint resolution described in subsection (a) has not reported such
				joint resolution (or an identical joint resolution) at the end of 15 session
				days after the date of introduction of the joint resolution, such committee may
				be discharged from further consideration of such joint resolution upon a
				petition supported in writing by 30 Members of the Senate, and such joint
				resolution shall be placed on the calendar.
						(d)(1)In the Senate, when the committee to which
				a joint resolution is referred has reported, or when a committee is discharged
				(under subsection (c)) from further consideration of a joint resolution
				described in subsection (a), it is at any time thereafter in order (even though
				a previous motion to the same effect has been disagreed to) for a motion to
				proceed to the consideration of the joint resolution, and all points of order
				against the joint resolution (and against consideration of the joint
				resolution) are waived. The motion is not subject to amendment, or to a motion
				to postpone, or to a motion to proceed to the consideration of other business.
				A motion to reconsider the vote by which the motion is agreed to or disagreed
				to shall not be in order. If a motion to proceed to the consideration of the
				joint resolution is agreed to, the joint resolution shall remain the unfinished
				business of the Senate until disposed of.
							(2)In the Senate, debate on the joint
				resolution, and on all debatable motions and appeals in connection therewith,
				shall be limited to not more than 10 hours, which shall be divided equally
				between those favoring and those opposing the joint resolution. A motion to
				further limit debate is in order and not debatable. An amendment to, or a
				motion to postpone, or a motion to proceed to the consideration of other
				business, or a motion to recommit the joint resolution is not in order.
							(3)In the Senate, immediately following the
				conclusion of the debate on a joint resolution described in subsection (a), and
				a single quorum call at the conclusion of the debate if requested in accordance
				with the rules of the Senate, the vote on final passage of the joint resolution
				shall occur.
							(4)Appeals from the decisions of the Chair
				relating to the application of the rules of the Senate to the procedure
				relating to a joint resolution described in subsection (a) shall be decided
				without debate.
							(e)In the Senate the procedure specified in
				subsection (c) or (d) shall not apply to the consideration of a joint
				resolution respecting a nonmajor rule—
							(1)after the expiration of the 60 session days
				beginning with the applicable submission or publication date, or
							(2)if the report under section 801(a)(1)(A)
				was submitted during the period referred to in section 801(d)(1), after the
				expiration of the 60 session days beginning on the 15th session day after the
				succeeding session of Congress first convenes.
							(f)If, before the passage by one House of a
				joint resolution of that House described in subsection (a), that House receives
				from the other House a joint resolution described in subsection (a), then the
				following procedures shall apply:
							(1)The joint
				resolution of the other House shall not be referred to a committee.
							(2)With respect to a joint resolution
				described in subsection (a) of the House receiving the joint resolution—
								(A)the procedure in that House shall be the
				same as if no joint resolution had been received from the other House;
				but
								(B)the vote on final passage shall be on the
				joint resolution of the other House.
								804.DefinitionsFor purposes of this chapter—
						(1)the term Federal agency means
				any agency as that term is defined in section 551(1);
						(2)the term major rule means any
				rule, including an interim final rule, that the Administrator of the Office of
				Information and Regulatory Affairs of the Office of Management and Budget finds
				has resulted in or is likely to result in—
							(A)an annual effect on the economy of
				$100,000,000 or more;
							(B)a major increase in costs or prices for
				consumers, individual industries, Federal, State, or local government agencies,
				or geographic regions; or
							(C)significant adverse effects on competition,
				employment, investment, productivity, innovation, or on the ability of United
				States-based enterprises to compete with foreign-based enterprises in domestic
				and export markets;
							(3)the term nonmajor rule means
				any rule that is not a major rule; and
						(4)the term rule has the meaning
				given such term in section 551, except that such term does not include—
							(A)any rule of particular applicability,
				including a rule that approves or prescribes for the future rates, wages,
				prices, services, or allowances therefore, corporate or financial structures,
				reorganizations, mergers, or acquisitions thereof, or accounting practices or
				disclosures bearing on any of the foregoing;
							(B)any rule relating to agency management or
				personnel; or
							(C)any rule of agency organization, procedure,
				or practice that does not substantially affect the rights or obligations of
				non-agency parties.
							805.Judicial review
						(a)No determination, finding, action, or
				omission under this chapter shall be subject to judicial review.
						(b)Notwithstanding subsection (a), a court may
				determine whether a Federal agency has completed the necessary requirements
				under this chapter for a rule to take effect.
						806.Exemption for monetary policyNothing in this chapter shall apply to rules
				that concern monetary policy proposed or implemented by the Board of Governors
				of the Federal Reserve System or the Federal Open Market Committee.
					807.Effective date of certain
				rulesNotwithstanding section
				801—
						(1)any rule that establishes, modifies, opens,
				closes, or conducts a regulatory program for a commercial, recreational, or
				subsistence activity related to hunting, fishing, or camping; or
						(2)any rule other than a major rule which an
				agency for good cause finds (and incorporates the finding and a brief statement
				of reasons therefore in the rule issued) that notice and public procedure
				thereon are impracticable, unnecessary, or contrary to the public
				interest,
						shall
				take effect at such time as the Federal agency promulgating the rule
				determines..
		
